PER CURIAM.
The judgment is affirmed substantially for the reasons set forth in the district court’s opinion. To clarify one misunderstanding voiced by plaintiff: although the Eleventh Amendment by its terms refers only to suits against a State by citizens of another State, the Supreme Court has “extended the Amendment’s applicability to suits by citizens against their own States.” Board of Trustees of Univ. of Alabama v. Garrett, 531 U.S. 356, 121 S.Ct. 955, 962, 148 L.Ed.2d 866 (2001); accord, e.g., Strahan v. Coxe, 127 F.3d 155, 166 (1st Cir.1997).

Affirmed. See Loc. R. 27(c).